DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been assigned to a new examiner.  Full faith and credit have been given to the previous examiner.
Response to Arguments
	Applicant argues that Lathrop failed to disclose obtain[ing] operation information from each of one or more devices that are arranged in a target area in accordance with a first layout, … and operation state information indicating an operation state of the corresponding device … generat[ing] first prediction data including a predicted value for a future operation state of a target device among the one or more devices by using stored operation information… and generat[ing] second prediction data including a predicted value for a future operation state of the target device arranged at the second position in the target area by using the changed layout information and the stored operation information which is identical to the stored operation information used in generating the first prediction data…
	Applicant argues that Lathrop discloses the use of agent data to simulate before and after changes to the game environment.  Applicant argues this is different than claim 1 as currently amended where a comparison of two types of predictions that takes into account the actual operation state of the devices arranged with the first layout that have been actually in operation from the past to the present.
	Lathrop uses operation state information indicating an operation state of the corresponding devices in a casino floor layout.  The operation state information is the “configuration of the devices” in Lathrop [0046].  The computing device in Lathrop queries the network to get the configuration of the devices.  
	In Lathrop [0082], the gaming layout is modeled (generating first prediction data including a predicted value for a future operation state of a target device) by using prior performance data accessed from databases (stored operation information).  Performance can also be modeled using current (real-time) data or historical data.  See Lathrop [0083].  
	Therefore, Applicant’s arguments are not found to be persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0228526 A1 to Moore, III et al. (“Moore”) in view of U.S. Patent Application Publication No. 2008/0138773 A1 to Lathrop (“Lathrop”). 
As to claim 1, Moore discloses: 
a server comprising (0046 — computing device): 
a processor (0046 — microprocessor); and 
a memory storing computer-readable instructions therein, the computer- readable instructions (0046 — memory), when executed by the processor, causing the server to: 
obtain operation information from each of one or more devices that are arranged in a target area in accordance with a first layout, each of the operation information including identification information for identifying its corresponding device among the one or more devices and operation state information indicating an operation state of the corresponding device (Fig. 1, Fig. 4A, 0053 — Moore teaches show the performance data for each gaming device and location of the device in the floor plan; 0046 — Moore teaches a device can be automatically determined the ID of all gaming machines. ); 
store the operation information obtained from each of the one or more devices in a storage device (0053, Fig. 3- Moore teaches that performance data for each gaming device is correlated with its virtual model and location with the floor (i.e., position history information); this denotes the information for each gaming device is stored);
generate first prediction data including a predicted value for a future operation state of a target device among the one or more devices by using stored operation information stored in the storage device and current layout information stored in the storage device, the target device being arranged at a first position in the target area in accordance with the first layout, the current layout information indicating positions where the one or more devices arranged in accordance with the first layout (0005, 0049, 0051, 0082 — Moore teaches using a previous layout as a basis and can make changes (i.e., changed layout information)));
Lathrop discloses what Moore does not expressly disclose.
Lathrop discloses:
obtain changed layout information indicating positions where the one or more devices arranged in accordance with a second layout being different from the first layout, the target device being arranged at a second position in the target area in the second layout, the second position being different from the first position, the changed layout information being generated by using the current layout information (0007-0009, 0036-0038 — Lathrop teaches making changes to a gaming environment to achieve optimal results for the gaming environment. Changes to the gaming environment layout. These changes and result calculations can be repeated as often as needed.); and
generate second prediction data including a predicted value for a future operation state of the target device arranged at the second position in the target area by using the changed layout information and the stored operation information which is identical to the stored operation information used in generating the first prediction data, in a case where the changed layout information is obtained (0007-0009, 0036-0038 — Lathrop teaches making changes to a gaming environment to achieve optimal results for the gaming environment. Changes to the gaming environment layout. These changes and result calculations can be repeated as often as needed. The denotes that with each change to the environment as the optimization system repeats, a new predictive result is calculated (i.e., first and second prediction data)).
Moore and Lathrop are analogous arts because they are from the same field of endeavor with respect to spatial management.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate spatial optimization as discussed in Lathrop with spatial management system as discussed in Moore by adding the functionality of Lathrop to the system/method of Moore in order to provide a convenient and user-friendly system to determine the optimal mix and placement of gaming devices for a specific type and number of patrons for a specified time period (Lathrop, 0006).

As to claim 2, Moore and Lathrop discloses:
server as in claim 1, and
Moore discloses:
wherein the storage device further stores position history information related to a position at which one device among the one or more devices was arranged in the target area in the past (0053, Fig. 3- Moore teaches that performance data for each gaming device is correlated with its virtual model and location with the floor (i.e., position history information)),
the first prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the current layout information (0005, 0049, 0051 — Moore teaches starting a layout from scratch (i.e., current layout information)), and the position history information (0053, Fig. 3- Moore teaches that performance data for each gaming device is correlated with its virtual model and location with the floor (i.e., position history information)), and
the second prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the changed layout information (0005, 0049, 0051 — Moore teaches using a previous layout as a basis and can make changes (i.e., changed layout information)), and the position history information (0053, Fig. 3- Moore teaches that performance data for each gaming device is correlated with its virtual model and location with the floor (i.e., position history information)).

As to claim 3, Moore and Lathrop discloses:
server as in claim 1, and
Moore discloses:
wherein the storage device further stores user behavior information related to behavior of a user in the target area (0049 — patron’s line of sight and movement (i.e., walking) (i.e., user behavior information)),
the first prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the current layout information (0005, 0049, 0051 — Moore teaches starting a layout from scratch (i.e., current layout information)), and the user behavior information (0049 — patron’s line of sight and movement (i.e., walking) (i.e., user behavior information)), and
the second prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the changed layout information (0005, 0049, 0051 — Moore teaches using a previous layout as a basis and can make changes (i.e., changed layout information)), and the user behavior information (0049 — patron’s line of sight and movement (i.e., walking) (i.e., user behavior information)).

As to claim 4, Moore and Lathrop discloses:
server as in claim 1, and
Moore discloses:
wherein the storage device further stores characteristic information related to an environmental characteristic of the target area (0024, 0025, Fig. 1 — Moore shows a complete layout of a casino floor including bars, patrons, auditorium, exits, entrance that are used to help determine layout regarding patron experience and points of view),
the first prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the current layout information (0005, 0049, 0051 — Moore teaches starting a layout from scratch (i.e., current layout information)), and the characteristic information (0024, 0025, Fig. 1 - Moore shows a complete layout of a casino floor including bars, patrons, auditorium, exits, entrance that are used to help determine layout regarding patron experience and points of view), and
the second prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the changed layout information (0005, 0049, 0051 — Moore teaches using a previous layout as a basis and can make changes (i.e., changed layout information)), and the characteristic information (0024, 0025, Fig. 1 - Moore shows a complete layout of a casino floor including bars, patrons, auditorium, exits, entrance that are used to help determine layout regarding patron experience and points of view).

As to claim 5, Moore and Lathrop discloses:
server as in claim 1, and
Moore discloses:
wherein the storage device further stores average data that indicates an average value of operation states of two or more devices included in a device group to which the target device belongs (0080 — Moore teaches using an adjustable time window that can be manipulated to show an average for one or more performance metrics),
the first prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the current layout information (0005, 0049, 0051 — Moore teaches starting a layout from scratch (i.e., current layout information)), and the average data (0080 — Moore teaches using an adjustable time window that can be manipulated to show an average for one or more performance metrics), and
the second prediction data (0053 — performance data) is generated by using the stored operation information (Fig. 3, 0053 — Moore teaches using real time data and historical data for machines and tables to help determine performance), the changed layout information (0005, 0049, 0051 — Moore teaches using a previous layout as a basis and can make changes (i.e., changed layout information)), and the average data (0080 — Moore teaches using an adjustable time window that can be manipulated to show an average for one or more performance metrics).

As to claim 7, Moore and Lathrop discloses:
server as in claim 1, and
Moore discloses:
wherein the target area is one store (Figs. 1, 6A 6B, 7A, 7B, 0027, 0053 — Moore teaches the use of storage devices and also displays casino floor layouts that can be manipulated), and each of the one or more devices is a device arranged in the store in accordance with the first layout (Figs. 1, 6A 6B, 7A, 7B, 0027, 0053 — Moore teaches the use of storage devices and also displays casino floor layouts that can be manipulated).

As to claim 8, Moore and Lathrop discloses:
server as in claim 1, and
Moore discloses:
wherein the target area is one community (Figs. 1, 6A 6B, 7A, 7B, 0027, 0053 — Moore teaches the use of storage devices and also displays casino floor layouts that can be manipulated), and
each of the one or more devices is a store arranged in the community in accordance with the first layout (Figs. 1, 6A 6B, 7A, 7B, 0027, O053 — Moore teaches the use of storage devices and also displays casino floor layouts that can be manipulated).

As to claim 9, similar rejection as to claim 1.

As to claim 11, Moore and Lathrop discloses:
server as in claim 1, and
Lathrop discloses:
wherein the computer-readable instructions further cause the server to:
display a screen including one or more boxes indicating the one or more devices which are arranged in accordance with the first layout (Figs. 1 and 9 of Lathrop):
obtain the changed layout information in a case where the terminal device accepts an operation for changing a current position of one box indicating the target device in the one or more boxes in the screen to a different position corresponding to the second position in the screen (Fig. 1, 0030 — Lathrop teaches use of drag and drop to change a gaming environment); and
generate the second prediction data in the case where the terminal device accepts the operation for changing the current position to the different position (0007-0009, 0036-0038 — Lathrop teaches making changes to a gaming environment to achieve optimal results for the gaming environment. Changes to the gaming environment layout. These changes and result calculations can be repeated as often as needed. The denotes that with each change to the environment as the optimization system repeats, a new predictive result is calculated (i.e., first and second prediction data)). The suggestion/motivation and obviousness rejection are the same as in claim 1.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0228526 A1 to Moore, III et al. (“Moore”) U.S. Patent Application Publication No. 2008/0138773 A1 to Lathrop (“Lathrop”) in further view of U.S. Patent Application Publication No. 2004/0085293 A1 to Soper et al. (“Soper”). 
As to claim 6, Moore and Lathrop discloses: server as in claim 1, Soper discloses what Moore and Lathrop does not expressly disclose. Soper discloses: wherein the changed layout information indicates the second layout that is related to an arrangement of a plurality of devices including one or more new devices, the one or more new devices not being included in the one or more devices arranged in the target area (0031, 0038 — Soper teaches designating changes or moves with different symbols). Moore, Lathrop and Soper are analogous arts because they are from the same field of endeavor with respect to spatial management. At the time of filing, it would have been obvious to a person of ordinary skill in the art to incorporate visual designations for changes as discussed in Soper with spatial optimization as discussed in Lathrop with spatial management system as discussed in Moore by adding the functionality of Soper to the system/method of Moore and Lathrop in order to demonstrate use of a GUI to show when changes have been made to a system for the benefit of the user (Soper, 0031, 0038).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/               Primary Examiner, Art Unit 2445